Citation Nr: 1223494	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  04-41 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increase in the "staged" (10 percent prior to September 26, 2003; 20 percent from September 26, 2003 to October 20, 2009; and 40 percent from October 20, 2009) ratings assigned for a low back disability. 

2.  Entitlement to an increase in the "staged" (10 percent prior to May 24, 2002 and 20 percent from that date) ratings assigned for a right knee disability. 

3.  Entitlement to an increase in the "staged" (10 percent prior to October 20, 2009 and 20 percent from that date) ratings assigned for right ankle sprain. 

4.  Entitlement to an increase in the "staged" (10 percent prior to October 20, 2009 and 20 percent from that date) ratings assigned for left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1989 to August 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Chicago RO that denied ratings in excess of 10 percent each for disabilities of the low back, right knee, and both ankles.  An interim, October 2004, Decision Review Officer (DRO) decision assigned "staged" ratings for the right knee (10 percent prior to May 24, 2002 and 20 percent from that date) and a December 2011 rating decision assigned "staged" ratings for the low back (10 percent prior to September 26, 2003; 20 percent from September 26, 2003 to October 20, 2009; and 40 percent from October 20, 2009) and each ankle (10 percent prior to October 20, 2009 and 20 percent from that date).  Because these ratings are less than the maximum under the applicable criteria (and the Veteran has not expressed satisfaction with the ratings) the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  In March 2008, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In June 2008 and October 2010 these matters were remanded for further development.  

In a November 2010 response to an October 2010 VA duty to assist letter, the Veteran stated that he requests "VA consider the claim both under a direct and secondary relationship" to his service-connected knee.  An October 2010 (final) Board decision denied service connection for a left knee disability(claimed as secondary to a service-connected right knee disability), and that matter is no longer on appeal.  
The matters of the ratings for the Veteran's ankle disabilities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's low back disability was manifested by no more than slight limitation of motion with complaints of pain; muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position were not shown; moderate intervertebral disc syndrome with recurring attacks or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months was not shown; and neurologic symptoms warranting a separate rating were not shown.

2.  From September 26, 2003 to October 20, 2009, the Veteran's low back disability was manifested by no more than  moderate limitation of motion with complaints of pain; intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during a 12 month period was not shown; neurologic symptoms warranting a separate rating were not shown; forward flexion of the thoracolumbar spine to only 30 degrees or less was not shown; and ankylosis of the lumbar spine was not shown.

3.  From October 20, 2009, the Veteran's low back disability is not shown to have been manifested by ankylosis of the spine, separately ratable neurological symptoms, or incapacitating episodes of intervertebral disc syndrome with a total duration of at least 6 weeks during a 12 month period.

4.  Throughout the appeal period, the Veteran's service-connected right knee disability has been manifested by X-ray confirmed arthritis with painful motion and evidence of slight instability; compensable limitation of flexion or extension and/or more than slight instability are not shown; the knee is not ankylosed.

CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent prior to September 26, 2003; 20 percent from September 26, 2003 to October 20, 2009; and 40 percent from October 20, 2009 is not warranted for the Veteran's service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5286, 5289, 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Codes 5235-5243 (2011).

2.  A 20 percent combined rating (based on a formulation of 10 percent for X-ray confirmed arthritis with painful motion and 10 percent for instability) is warranted for the Veteran's service-connected right knee disability for the entire appellate period (i.e., to include prior to May 24, 2002).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Fed. Cir. 2009).  Letters in October 2002, May 2007, September 2008 and October 2010 explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the Veteran of rating and effective date criteria and the September 2008 letter provided the specific criteria for rating disabilities of the spine and knees.  Supplemental statements of the case (SSOCs) in March 2010 and December 2011 readjudicated the matters (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has had ample opportunity to respond/supplement the record.  It is not alleged that notice was less than adequate.

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for VA joints examinations in August 2002, November 2002, April 2003, and October 2009 (with addendum in November 2009) and a VA neurologic examination in February 2010.  The Board finds that the examinations cumulatively are adequate for rating purposes, as the examiners were familiar with the history of the disabilities and conducted thorough examinations, noting all necessary findings  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the June 2008 and October 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is a met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  The Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) have both been reviewed to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claims for increase were received on September 30, 2002, the period for consideration is from October 1, 2001 to the present.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5003.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.


Low Back

The portion of the Rating Schedule pertaining to evaluation of disabilities of the spine was amended during the pendency of this appeal.  From their effective date, the Veteran is entitled to a rating under the revised criteria (if such are found more favorable).  

The Veteran's service-connected low back disability (low back pain) has been evaluated as lumbosacral strain under Code 5295 (as in effect prior to September 26, 2003) and under Code 5242 (effective September 26, 2003).  

Under the criteria in effect prior to September 26, 2003, lumbosacral strain was evaluated under Code 5295, limitation of motion of the lumbar spine was evaluated under Code 5292, and intervertebral disc syndrome was evaluated under Code 5293.  A 10 percent rating was warranted if lumbosacral strain was manifested by characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  A 40 percent (maximum) rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295 (2003). 

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if slight, a 20 percent rating if moderate, and a 40 percent (maximum) rating if severe.  38 C.F.R. § 4.71a, Code 5292 (2003).  [As vertebra fracture, complete bony fixation or ankylosis of the spine is not shown, Codes 5285, 5286 and 5289 do not apply.] 

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating if mild, a 20 percent rating if moderate with recurring attacks, and a 40 percent rating if severe with recurring attacks and intermittent relief.  A 60 percent (maximum) rating was warranted if the intervertebral disc syndrome was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (2002). 

Under the criteria in effect from September 23, 2002 until September 26, 2003, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5293 (2003). 

Note 1 provides that for the purposes of ratings under Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 (2003). 

Under the criteria effective September 26, 2003, lumbosacral strain and arthritis of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243 (2011). 

Under the General Rating Formula, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Notes following the General Rating Formula criteria provide (in pertinent part): That associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  That for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  And that in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  
The instant claim for increase was received in September 2002; a December 2011 rating decision assigned "staged" ratings for the low back of 10 percent prior to September 26, 2003; 20 percent from September 26, 2003 to October 20, 2009; and 40 percent from October 20, 2009.  A close review of the record reveals no distinct period of time when the criteria for a rating exceeding those currently assigned were met.  See Hart, supra.

On November 2002 VA examination, the Veteran complained of back pain and reported that he cannot work, walk, or lift heavy objects because of pain in his knee and back.  On range of motion testing, flexion was to 100 degrees without limitation due to pain and he had full extension to 30 degrees without limitation due to pain.  Bilateral lateral bending was to 45 degrees and bilateral rotation was to 25 degrees, without limitation due to pain.  The Veteran was tender throughout his paraspinal muscles from his thoracic and lumbar spine and he had negative straight leg raising bilaterally.  Sensation was intact and motor function was 5/5 in the L1-S1 distribution, bilaterally.  There was no atrophy in either of the lower extremities, and patellar tendon reflexes were symmetric.  He walked with a severe antalgic, shuffling gait and used a cane.  

On April 2003 VA joints examination, the Veteran had tenderness in the paraspinal muscles.  Range of motion testing showed flexion to 70 degrees limited by pain at 70 degrees and extension to 30 degrees with pain at 30 degrees.  Bilateral lateral bending and bilateral rotation was to 25 degrees with pain at 25 degrees.  The Veteran reported flare-ups of pain during wet weather but he was able to flex to about 70 degrees.  With repetitive movements of the spine, flexion was limited to 60 degrees with pain at 60 degrees.  The diagnosis was lumbosacral strain and mild fracture degeneration of the left L4, L5 and S1 facet with some mild L5 and S1 disc degeneration on X-ray.  

An August 2004 VA treatment report, in connection with a complaint of a 6 week history of sharp right posterior thigh pain which began in the right gluteal fold and radiated to the back of the Veteran's knee, notes positive right lateral sacral tenderness over the piriformis muscle, no lumbar spine tenderness and negative straight leg raising examinations.  Magnetic resonance imaging (MRI) of the lumbar spine showed degenerative disc disease, worse at L5-S1, with subligamentous disc herniation, mild central stenosis at L5-S1, disc bulges with subligamentous protrusion along the right at L3-4 and L4-5, right foraminal stenoses at L3-4 and L4-5, and bilateral foraminal stenoses at L5-S1.  The assessment was right thigh pain, most likely consistent with sciatica.  

A December 2005 rehabilitation consultation report notes that the Veteran had a history of chronic and intermittent low back pain with occasional radiation to the legs and apparent worsening lately.  Physical examination showed some tightness over the lower back but no spasms.  Flexion and extension as well as lateral bending were limited due to pain.  

A January 2006 rehabilitation treatment plan notes that the Veteran's low back pain was increased by walking, prolonged standing, after getting up from bed in the morning, laying on the stomach, extending the back, driving and when using stairs.  It improved with rest and medication.  Range of motion testing showed that forward flexion was 30 percent limited, extension was 50 percent limited, lateral flexion was 30 percent limited on the right and 50 percent on the left, and bilateral rotation was 35 percent limited.  

During his March 2008 Travel Board hearing, the Veteran testified that his back pain had increased and he was unable to "arch [his] back straight."

March 2008 medical records show that the Veteran sought VA emergency room treatment for a 1 day history of worsening back pain after sneezing.  The pain radiated to his mid left thigh and he had loss of bowel control (1 episode) and increased urinary frequency.  It was assessed as musculoskeletal in etiology and, due to history of bowel incontinence and urinary complaints, cord compression was ruled out by MRI.  

On October 20, 2009 VA examination, the Veteran reported continuous daily mid-low-back pain at an intensity of 9 (on a scale of 10.)  He stated that the pain was most prominent upon awakening in the morning; it was severe and he obtained only minimal relief from medication.  He also reported that the pain was exacerbated by standing or sitting for five minutes or longer, or carrying 10 pounds or more.  His range of motion was severely impaired, he was unable to participate in sports, and constantly wore a low back brace.  He reported no incapacitating flare-ups.  He also reported that, because of discomfort, he has to sleep on the floor on his side and has trouble playing with his children (who weigh about 40 pounds.)  The examiner noted that a December 2006 MRI report showed degenerative disc disease with diffuse bulging and a small protrusion at L5-S1 as well as osteopenia and moderate central stenosis.  

Examination of the low back showed a moderate degree of paraspinal spasm and a subjective tenderness.  Range of motion testing showed flexion from 0 to 20 degrees with functional limitation due to pain at 20 degrees, 0 degrees of extension with functional limitation due to pain at 0 degrees, tilt from 0 to 10 degrees with functional limitation due to pain at right and left, and rotation from 0 to 30 degrees to the right and left with pain but no functional limitation.  Active, passive and repetitive motion was the same and there was no loss of joint function with use due to pain, weakness, fatigability, incoordination or flare-ups.  There were no incapacitating episodes or radiation of pain and no neurologic findings or effect on usual occupation or daily activities.  There were also no neoplasms or bladder or bowel complaints.  The diagnosis was degenerative disc disease of the lumbar spine and mild degenerative arthritis shown on X-ray.  

A November 2009 addendum to the October 2009 VA examination report notes that neurologic examination showed radiculopathy and includes the opinion that the complaints of left knee paresthesia, numbness and tingling are a result of degenerative disc disease and represent a radiculopathic equivalent (radiculopathy) from the degenerative disc disease.  

On February 2010 VA neurologic examination, the numbness and tingling over the lateral aspect of the left knee on exposure to cold damp weather or climbing 15 stairs or greater which was reported on October 2009 VA examination were no longer present (this dysesthesia was considered as representing a part of the Veteran's symptomatic radiculopathy and degenerative disc disease of the lumbar spine on the prior examination).  The Veteran reported that he was totally asymptomatic in regard to his left leg and knee and reported no other impairment in sensation, paresthesias, or impairment in muscle strength in either lower extremity.  The examiner opined that the Veteran had no functional impairment purely related to neurological findings of the lower extremities pertaining to his low back disability.  

Examination of the low back found moderate tenderness.  Range of motion was unchanged from the October 2009 VA examination.  The diagnosis was no peripheral neuropathy (no subjective neurological symptoms relating to peripheral neurologic findings in the lower extremities) and mild degenerative disc disease and radiculopathy.  X-ray showed mild degenerative disc and apophyseal joint disease involving the lower lumbar spine.  The examiner explained that neurologic evaluation revealed a mild motor deficit and dorsiflexion of the right ankle and a mild decrease in sensation of the right lower extremity extending from the hip to the ankle as a result of the degenerative disc disease and radiculopathy.  However, this was not significant to the point where it produced functional impairment (the Veteran was unaware of right lower extremity symptoms).  

Prior to September 26, 2003

A 10 percent rating has been assigned for the Veteran's low back pain for this period of time.  The medical evidence does not show that at any time during this period, the Veteran had muscle spasm on extreme forward bending and/or loss of lateral spine motion, unilateral, in standing position; moderate limitation of motion of the lumbar spine; or suffered from intervertebral disc syndrome (moderate recurring attacks under criteria effective prior to September 23, 2002 or incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months under criteria effective September 23, 2002).  

Although the Veteran reported tenderness in the paraspinal muscles and walked with a severe antalgic gait on November 2002 VA examination, he had 100 degrees of flexion, full extension, bilateral lateral bending to 45 degrees, and bilateral rotation to 25 degrees (all without pain.)  Sensation was intact and motor function was 5/5.  Although his flexion was limited to 70 degrees (60 degrees during flare-ups) with pain at the end of range of motion on April 2003 VA examination, he continued to have 30 degrees of extension, and 25 degrees of bilateral lateral bending and bilateral rotation (with pain at the end of range of motion.)  Therefore, the medical evidence of record for the period prior to September 26, 2003, does not show manifestations of the Veteran's low back disability that meet any criteria for the next higher (20 percent) rating under Codes 5292, 5293 (prior to and after September 23, 2002), or 5295.  38 C.F.R. § 4.71a (as in effect both prior to, and from, September 23, 2002).

From September 26, 2003 to October 20, 2009

A 20 percent rating has been assigned for the Veteran's low back pain effective from September 26, 2003 (the effective date of the rating criteria revisions) based on the April 2003 VA examination which showed forward flexion greater than 30 degrees but not greater than 60 degrees.  Consequently, the focus is on those schedular criteria that would provide for a rating in excess of 20 percent.

The next higher, 40 percent, rating under the criteria in effect from September 26, 2003 would be warranted if forward flexion of the thoracolumbar spine was 30 degrees or less or if there was favorable ankylosis of the thoracolumbar spine.  Neither was reported during this period.  Althought the Veteran complained of chronic intermittent low back pain and sought emergency room treatment in March 2008 for a 1 day history of worsening back pain after sneezing, symptoms warranting a 40 percent rating were not shown.  Furthermore, as the criteria for rating based on incapacitating episodes remained unchanged, a rating in excess of 20 percent was not warranted for this period of time under the September 26, 2003 rating criteria revisions.

From October 20, 2009

Since the Veteran's low back disability is already rated 40 percent from October 20, 2009, the focus for this period is on the criteria that would allow a rating in excess of 40 percent.  As ankylosis has not been shown, a rating in excess of 40 percent under the General Rating Formula is not warranted.  (See General Rating Formula criteria listed above).  Furthermore, an increased, 60 percent, rating under Code 5243 is not warranted because there is no objective evidence of incapacitating episodes (and none are alleged).  

The Veteran's VA examination reports and treatment records reflect frequent complaints of neurological symptoms, such as pain with occasional radiation to the legs and 1 episode of loss of bowel contents and urinary complaints (in March 2008 due to exacerbation of symptoms after sneezing), and show an assessment of right thigh pain most likely consistent with sciatica (August 2004) and paraspinal spasm (but no radiation of pain or neurologic findings on October 2009 VA examination).  A November 2009 addendum to the October 2009 VA examination notes that neurologic examination showed radiculopathy and includes the opinion that the complaints of left knee paresthesia, numbness and tingling are a result of degenerative disc disease and represent a radiculopathic equivalent (radiculopathy) from the degenerative disc disease.  However, on February 2010 VA neurolgic examination, it is noted that the neurologic symptoms reported on October 2009 VA examination were no longer present (the Veteran reported that he was totally asymptomatic in regard to his left leg and knee and reported no other impairment in sensation, paresthesias, or impairment in muscle strength in either lower extremity) and the examiner opined that the Veteran had no functional impairment purely related to neurological findings of the lower extremities as pertaining to his low back disability.  Although the diagnosis was no peripheral neuropathy and mild degenerative disc disease and radiculopathy, the examiner explained that the mild motor deficit and dorsiflexion of the right ankle and a mild decrease in sensation of the right lower extremity extending from the hip to the ankle as a result of the degenerative disc disease and radiculopathy was not significant to the point where it produced functional impairment (the Veteran was not aware the symptoms relative to the involvement of this right lower extremity.)  As the Veteran is not shown to have functional impairment due to a neurological manifestation of his low back disability, a separate compensable rating for neurological manifestations is not warranted.

In summary, reviewing all stages of the rating assigned for the Veteran's service connected low back disability (which encompasses arthritis, disc disease, and strain), the Board finds that no stage warrants a rating in excess of the rating then assigned, under any applicable criteria.

Finally, the Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  The evidence does not show any manifestations/impairment of function not encompassed by the schedular criteria for the staged ratings assigned.  Therefore, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Right Knee

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

The instant claim for increase was received in September 2002; an October 2004 DRO decision assigned "staged" ratings for the right knee of 10 percent prior to May 24, 2002 and 20 percent from that date.  

The evidence shows that, prior to his September 2002 claim for an increase, the Veteran had undergone a right knee exploration and Baker's cyst removal in June 2001.  An August 2001 statement from a VA physician notes that the Veteran was advised to continue work but he should be provided with a pushcart.  

A November 2001 right knee MRI report notes edema of the anterior cruciate ligament and/or partial tear cannot be ruled out.  Large effusion was seen with a popliteal cyst posteriorly.  Edema and contusion were noted overlying the medial and lateral collateral ligaments with associated sprain of the medial and thoracic central lateral collateral ligaments although partial tears could not be ruled out.  Posttraumatic changes were noted involving the lateral femoral condyle and the proximal tibia laterally.  

A December 2001 VA treatment report notes the Veteran's work as a mail carrier required several hours of walking and he continued to have knee swelling, pain on lateral and medial aspects, and buckling when walking.  Physical examination also revealed medial portion of quadraceps muscle atrophy.  It was recommended that the Veteran limit stair climbing.  In February 2002, it is noted that the Veteran's gait pattern was antalgic and his muscle grades were 4/5.  

A May 2002 private treatment report notes right leg ligament ACL (anterior cruciate ligament) MCL (medial collateral ligament) tear.  Another May 2002 treatment report notes findings of significant quadriceps atrophy as well as calf atrophy in the right lower extremity.  Tender inferior pole of the patella and lateral joint line tenderness as well as 5 degrees to 130 degrees range of motion with slight valgus deformity at the knee was also noted.  Standing X-ray showed significant lateral compartment narrowing with irregularity of the femoral articular surface and lateral osteophyte formation.  Right leg atrophy and arthritis was noted in July 2002.  

On August 2002 VA joints examination the Veteran reported that he worked for the Post Office delivering mail and, because of increasing right knee pain, had been on leave without pay since February 2002 and was going to school to learn computer software.  He walked on a treadmill for 15 minutes three time per week with pain, was able to walk 1 to 2 blocks with pain and discomfort, stand for 15 minutes, and unable to climb stairs.  The knee was wobbly and unsteady at times, he was also unable to stand alone on the knee due to pain and it locked up 3 times per day.  He wore a right knee brace and used a cane to walk.  The pain at night was 8 and during the day it was 6 (on a scale of 10).  He reported taking Vicodin in the morning and evening and Motrin during the day, he had also lost his balance and fallen 2 weeks previously.  

On physical examination, the Veteran was in pain and sometimes in tears.  Knee circumference was 15 inches bilaterally; the right knee appeared to be slightly fuller than the left and warm.  The circumference of the right mid thigh was 21 inches and the left mid thigh was 22.5 inches.  Both calf circumferences measured 15 inches.  There were scabs on both shins and a scar on the right popliteal area.  The lateral and medial ligaments of the right knee were tender.  Range of motion testing showed right knee extension to 0 degrees without pain and flexion to 80 degrees with pain at 80 degrees.  Right knee valgus movement produced no pain but varus strain produced pain.  The Veteran was unable to perform many of the tests (including McMurray's) for ligaments and cartilage because of excessive pain and tenderness.  He went into tears on moving the knee.  There was weakness on flexion and extension of the right knee.  The diagnosis was degenerative arthritis of the right knee with DJD (degenerative joint disease) shown on X-ray.  

On November 2002 VA examination, the Veteran complained of persistent right knee pain and difficulty walking.  He reported that he cannot work, walk, or lift heavy objects because of pain in his knee and back.  He was to have therapy, wear a brace and use a cane.  Range of motion in both knees was 0, 0, and 135 without pain limitation.  The examiner noted extreme right knee guarding and pain that was out of proportion and that the Veteran resisted even mild attempts at range of motion, which was smooth and symmetric bilaterally.  The examiner was able to flex the Veteran's heel and posterior thigh bilaterally, the right knee was stable to varus and valgus stress, no effusion was present, and there was no patellofemoral crepitus.  The patella tracked nicely in the trochlear group and there was no "J" sign (referring to lateral patellar deviation during terminal knee extension) or quad atrophy.  There was medial and lateral joint line tenderness and a positive McMurray's and severe pain with deep flexion.  Lachman was negative with an excellent end point and minimal translation and no posterior drawer.  The assessment was mild right knee strain and X-ray showed mild lateral compartmental DJD.  The examiner commented that the Veteran had a very stable right knee, minimal disability on range of motion and no ligamentous instability or disability on examination.  

A November 2002 VA treatment report notes that the Veteran had been told by the VA compensation doctor that there was nothing wrong with him and he was "extremely frustrated and depressed."  On VA orthopedic consultation 2 days after the VA examination, it is noted that there was mild valgus alignment of the right knee compared to the left with some apparent atrophy of his quads and gastroc, range of motion was full with pain at the extreme of motion, he was tender over the lateral joint line and valgus stress test was mildly positive.  The assessment was severely symptomatic advanced right lateral compartment chondromalacia and some DJD.  

A January 2003 orthopedic consultation report notes that the Veteran complained of some numbness over the anterior aspect of his right knee.  He could stand on his heel and tip toes and walked with an atalgic gait.  In addition to mild right knee valgus alignment with some apparent atrophy of his quads and gastroc, as noted in November 2002, he also had related weakness.  McMurray was positive for pain on lateral joint line and no popping was felt.  

On April 2003 VA joints examination, the Veteran reported that he had been working as a letter carrier but, because of his knee and ankles, was unable to walk and carry heavy weight.  Since February 2002, he had been assigned to do light duty for 6 hours per day.  He wanted to continue the light duty work because he was able to do it without additional problems with his ankles, knees or back.  He ambulated with a cane and wore a right knee brace.  

On physical examination, the right knee was swollen and slightly tender.  Range of motion testing showed flexion to 70 degrees, limited by pain to 70 degrees and to 50 degrees during periods of wet weather when there is fog or rain.  Extension was to 0 degrees with no pain at 0 degrees.  On repetitive motion, flexion was to 50 degrees with pain at 50 degrees.  There was no instability or atrophy of the muscles of the right knee.  

An August 2004 VA treatment report, in connection with a complaint of a 6 week history of sharp right posterior thigh pain which began in the right gluteal fold and radiated to the back of his knee, notes that the Veteran's knee examination had not changed from previous[evaluations]; however, he had limited flexion.  

An August 2005 VA treatment report notes that the Veteran walked with a slouch due to knee pain.  A December 2005 rehabilitation consultation report notes no right knee swelling but there was discomfort upon ranging.  He also had good mobility on both sides, a right antalgic gait, and walked with a straight cane.  

VA treatment records show that, in March 2006, the Veteran reported his knee pain limited him from walking/driving more than 4 hours at a time and could not stand for extended periods of time as his knee and back would start hurting.  In September 2006, he reported having fallen down 7 steps 1 month previously when he had sudden pain in the right knee medially and could not walk.  His knee felt back to baseline.  

A June 2007 treatment report notes the Veteran had tripped over a hose when running away from a dog that the dog's owner had let loose on the Veteran while he was delivering mail.  
During his March 2008 Travel Board hearing, the Veteran testified that he is limited to permanent light duty in his job at the post office because he "reactivated" his right knee injury (he tripped over a neighbor's water hose when running from the neighbors dog).  

On October 2009 VA examination, the Veteran reported continuous right knee pain which he rated as an 8 (on a scale of 10.)  Tylenol provided mild relief of symptoms and he often elevated the knee and iced it down.  He reported that the pain was worsened by weightbearing for five minutes or longer or by climbing 3 steps.  He also reported that the knee is unstable and he tends to fall unpredictably and, as a result, continuously uses a brace.  The Veteran stated that he is unable to squat and can kneel with difficulty and increase in symptomatology.  His range of motion was mildly impaired and he had been walking shifting his weight to the left for approximately 3 1/2 years.  He was employed as a postal worker and performed clerical work in a seated position.  

Examination of the right knee showed moderate crepitus and the joint was mildly swollen with bony deformity over the anterior patella.  There was mild subjective tenderness over the lateral aspect of the knee and no sign of intraacticular fluid.  Range of motion testing showed flexion from 0 to 75 degrees with functional limitation due to pain at 75 degrees.  Active, passive and repetitive motion was the same and there was no loss of joint function with use due to pain, weakenss, fatigability, incoordination or flare-ups.  There were no neoplasms, neurologic findings or effect on usual occupation or daily activities.  The diagnosis was posttraumatic arthritis of the right knee with mild degenerative arthritis shown on X-ray.  

A November 2009 addendum to the October 2009 VA examination includes the opinion that the right knee degenerative disease (and strain of both ankles) showed mild disability.  

The Veteran's right knee disability is manifested by X-ray-confirmed arthritis and may be rated under Codes 5257 (for recurrent subluxation or lateral instability), 5010-5003 (for arthritis with less than compensable limitation of motion), 5260 (for limitation of flexion), 5261 (for limitation of extension) or for combinations of Code 5257 and 5010-5003 or 5257 and 5260 and/or 5261.  

The evidence reasonably reflects that throughout the appeal period the Veteran's right knee disability has been manifested by X-ray confirmed arthritis and some limitation of motion (see, e.g., November 2001 MRI report).  Consequently, while no examination or treatment report notes limitation of flexion to 45 degrees (so as to warrant a 10 percent rating under Code 5260) or limitation of flexion by 10 degrees (so as to warrant a 10 percent rating under Code 5261), the X-ray evidence of arthritis throughout the appeal period, considered with the Veteran's reports of pain on use (and the notation of objective observation of pain on motion on August 2002, April 2003 and October 2009 VA examinations) warrants the assignment of a 10 percent (maximum) rating under Code 5003 throughout.  [The Board notes that even the November 2002 VA examination which found that the Veteran had a very stable right knee, minimal disability on range of motion and no ligamentous instability or disability on examination, also found mild lateral compartmental DJD on X-ray and minimal disability on range of motion.]  

Regarding a separate rating under Code 5257, the Board notes that there is conflicting evidence, in that the Veteran's subjective reports (which cannot be discounted unless he is found not credible, and his credibility has not been challenged) of his right knee being wobbly, unsteady, unstable, and that he tends his tending to fall unpredictably, found partial clinical corroboration on only one VA examination, in November 2002 (a positive McMurray's).  Notwithstanding the positive McMurray's [a test for medial and lateral meniscus pathology; see Dorland's, 31st Ed, 2007 at 1917], the examiner commented that the Veteran had a very stable right knee and no ligamentous instability or disability on examination.  Although VA treatment records show right knee weakness and pain (mildly positive valgus stress test in November 2002 and positive McMurray for pain in January 2003); ligamentous instability or laxity has not been noted.  Significantly, while physical examination did not show subluxation/instability, the Veteran reports that he regularly wears a knee brace.  Such evidence reasonably supports a finding of slight (but no greater) instability, warranting the assignment of a 10 percent rating under Code 5257.  
Therefore a 20 percent (but no higher) combined rating is warranted for the right knee disability throughout the appeal period, based on a formulation of 10 percent for slight instability under Code 5257 and 10 percent for arthritis with painful (but less than compensably limited) motion under Code 5003.  38 C.F.R. § 4.25.

The Board has considered whether any other diagnostic codes apply, and would afford the Veteran an increased rating for this disability (either as alternate ratings or in combination with that currently assigned).  As there is no evidence of pathology such as ankylosis, dislocated or removed semilunar cartilage, or tibia and fibula involvement, ratings under Codes 5256, 5258, 5259, and 5262 are not warranted.  

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  The evidence does not show any manifestations/impairment of function not encompassed by the schedular criteria for the combined rating assigned.  Therefore, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Veteran is employed, and has not alleged unemployability due to his low back and/or right knee disabilities, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Ratings for the Veteran's low back disability in excess of 10 percent prior to September 26, 2003, in excess of 20 percent from September 26, 2003 to October 20, 2009, and/or in excess of  40 percent from October 20, 2009 are denied. 

A 20 percent combined rating for right knee disability is granted for the entire appeal period, to include prior to May 24, 2002, subject to the regulations governing payment of monetary awards; a rating in excess of 20 percent is denied.

REMAND

Regarding the claims for increases in the ratings for the Veteran's right and left ankle disabilities, the October 2010 Board remand noted that "additional evidence with a waiver of initial RO consideration of this evidence was received by VA in April 2010" and a review of this evidence suggested that the present record may be incomplete.  Specifically, the evidence received consisted of reports of ankle X-rays and a diagnosis sheet from Advocate Medical Group, a private health care provider, but the clinical records of the visits to the private provider that generated the X-rays and diagnosis had not been received.  The Board noted that such records presumably contain information regarding the status of the ankles, and are therefore pertinent outstanding evidence that must be secured, and instructed the RO to secure the records.  

October 2010 correspondence to the Veteran from the RO sought from him authorization for VA to secure records from Advocate Medical Group.  However, the correspondence also notified the Veteran that evidence showing the "condition(s) existed from military service to the present time" was needed (suggesting the evidence was sought to substantiate a claim for service connection).  The Veteran responded in November 2010 that he was "requesting VA consider the claim both under a direct and secondary relationship to his service-connected knee" and supplied copies of his military records.  He did not provide the requested authorization to obtain records from Advocate Medical Group.  As the Veteran was erroneously notified of the purpose for the additional evidence. and as his response suggests that he does not understand the purpose of the request for authorization to obtain the private records, he must be afforded another opportunity to comply.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records of the treatment the Veteran received for ankle complaints from Advocate Medical Group.  He must assist in this matter by providing the necessary release.  If the provider does not respond to the RO's request, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  The RO should arrange for any further development suggested by any records received.  However, if the Veteran does not provide the releases sought (within the time afforded by regulation), the RO should not proceed with further development, but should process this claim under 38 C.F.R. § 3.158(a).

2.  The RO must ensure that the development sought is completed, and should then re-adjudicate the claims.  If either remains denied (or the claims are dismissed as abandoned under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


